 



Exhibit 10.34

February 7, 2002

Jeff Holmes
6537 Garden Grove Way
Gaithersburg, MD 20882

Dear Jeff:

By this letter, Manugistics seeks to attach as an addendum to your original
offer letter a provision by which it will provide to you a severance package in
the event that your employment is terminated for reasons other than cause. While
the provisions of this addendum will not affect the terms and conditions of your
employment, including your at-will status, if you accept the terms of the
addendum, it will provide you with compensation and benefits to which you would
not otherwise be entitled. The terms of the addendum are set forth below. If you
agree to accept those terms, please sign and date this letter and return it to
the Human Resources Department.

ADDENDUM

If the company terminates your employment for reasons other than cause, you will
receive your base salary and benefits in accordance with the Company’s payroll
practices for the equivalent of a six (6) month period commencing on your
termination date; provided that the foregoing salary and benefits will cease
immediately if you begin alternative employment during this six month period.
Any period during which your are receiving these payments and benefits is called
your “severance period.” You are not entitled to receive (1) any bonus based on
financial performance of sales growth, earnings, or management objectives, or
(2) your quarterly bonus during the severance period. During your severance
period, any options which you hold will continue to vest in accordance with
their terms. In order to receive the benefits described herein, you will be
required to execute a severance agreement and full release of claims.

I hereby acknowledge that I have read, understood and accept the terms set forth
in this addendum to my offer letter dated October 8,1996, which is incorporated
herein by reference.



/s/ Jeffrey L. Holmes         02/08/02 Jeffrey L. Holmes





--------------------------------------------------------------------------------



 



October 8, 1996

Jeffrey Holmes
14 Wolf Crescent
Bolton, Ontario
L7E 5R8

Dear Jeffrey:

We are pleased to confirm our verbal offer for the position of Director,
Industry Marketing Consumer Products, reporting to Mary Lou Fox, Senior Vice
President, Professional Services and Market Management Division. This is an
exempt position.

In this position your monthly salary will be $9,583.34 and an annual performance
incentive plan of 30% of your base salary which will be prorated based on your
hire date for the remainder of Fiscal Year 1997. You will also have the
opportunity to earn an additional 20% of base salary for above plan performance
which will be prorated based on your hire date for the remainder of Fiscal Year
1997. Assistance for relocation fee will be $9,000. Finally, we will recommend
to the Board of Directors that the Board grant you an option to purchase an
additional 5000 shares of stock under the Manugistics Employee Stock Option
Plan. This position has regular performance and salary reviews; your first
review will be after one year. In keeping with Manugistics policy, all offers
are contingent upon successful completion of employment references.

Effective on your first day of employment, you will be eligible for our
comprehensive Manugistics benefits program which includes:



- Stock Options (600 shares plus an additional 5000 shares to be approved by
Board – four year vesting)   - Good Health Subsidy   - PC Purchase Program   -
Comprehensive Medical Care   - Dental Care   - Employee Vision Care   - Life
Insurance   - Accidental Death and Dismemberment Insurance   - Long-Term
Disability

Jeffrey Holmes
October 8, 1996





--------------------------------------------------------------------------------



 



Page Two

Additional information on these and other valuable benefits is enclosed for your
reference.

As required by the Immigration Reform and Control Act of 1986, you must provide
Manugistics with documentation verifying your eligibility to work in the United
States. Acceptable forms of documentation are described on the attached
Employment Eligibility Verification form. Please review this and the enclosed
“Manugistics, Inc. Conditions of Employment” carefully since you will be
required to complete them on your first day at work.

Please signify your acceptance by signing this letter and returning it to Human
Resources. In addition, please complete the top portion of the attached New
Employee Information Sheet and return it with your signed acceptance letter.

We look forward to your joining Manugistics on October 28, 1996 and are
confident that the association will be mutually rewarding.

Very truly yours,

Manugistics, Inc.

/s/ Elise Bolasny            
Elise Bolasny
Employment Manager

Accepted by:



/s/ Jeffrey Holmes             October 14, 1996           Jeffrey Holmes
               Date



Enclosures

